   Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 1 of 53 PageID #:1039




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

JORGE MONTES, individually, HILDA                       )
MONTES, individually, and JORGE and                     )
HILDA MONTES, as parents and next                       )
friend of Claudio Montes, a minor,                      )
                                                        )          Case No.   18 cv 8326
                        Plaintiffs,                     )
                                                        )
         vs.                                            )
                                                        )
MCT TRANSPORTATION, LLC,                                )
DANIEL BULTHUIS, and                                    )
COMCAR INDUSTRIES, INC.                                 )
                                                        )
                        Defendants.                     )

                          THIRD AMENDED COMPLAINT AT LAW

                  COUNT I – NEGLIGENCE (RESPONDEAT SUPERIOR)
                   JORGE MONTES V. MCT TRANSPORTATION, LLC

         NOW COMES Plaintiff Jorge Montes, by and through his counsel, PASSEN & POWELL,

and for Count I of his Complaint against MCT Transportation, LLC, alleges and states as follows:

    1. At all times relevant herein, MCT Transportation, LLC (“MCT”) was and is an interstate

motor carrier operating within Cook County, Illinois.

    2. At all times relevant herein, Daniel Bulthuis (“Bulthuis”) was a professional motor carrier

driver operating a tractor-trailer within the State of Illinois.

    3. At all relevant times herein, Bulthuis was MCT’s employee, actual agent, and/or apparent

agent.

    4. On August 19, 2018, Bulthuis was operating a 2013 International tractor-trailer (“the

tractor-trailer”) eastbound on Interstate 88 at or near milepost 123.

    5. On August 19, 2018, Bulthuis was operating the tractor-trailer under MCT’s motor carrier

operating authority and displaying MCT’s logo and U.S. DOT number 783.
                                                    1
   Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 2 of 53 PageID #:1040




    6. On August 19, 2018, and all relevant times herein, Bulthuis was acting within the course

and scope of his employment, actual agency and/or apparent agency and was subject to MCT’s

control, acting pursuant to its directions and commands, and utilizing MCT’s operating authority

and equipment, including the tractor-trailer displaying MCT’s logos, for MCT’s pecuniary benefit.

    7. On August 19, 2018, Jorge Montes was driving a 2009 Nissan Altima eastbound on

Interstate 88 at or near milepost 123. At all relevant times herein, Hilda Montes and Claudio

Montes were passengers in the Nissan Altima operated by Jorge Montes.

    8. On August 19, 2018, Bulthuis was subject to the Federal Motor Carrier Safety Regulations

(“FMCSR”) and Illinois “Rules of the Road” and owed Jorge Montes, Hilda Montes, and Claudio

Montes, and others on the roadway a duty to use reasonable care in the operation of the tractor-

trailer.

    9. On August 19, 2018, Bulthuis was setting up a playlist of music on his cell phone while

driving his tractor-trailer when he looked up and realized that plaintiffs’ vehicle was stopped in

front of him.

    10. Bulthuis reported to police at the scene that he was traveling sixty-three miles per hour in

a fifty-five mile per hour speed limit work zone prior to impact.

    11. Bulthuis did not stop the tractor-trailer before striking plaintiffs’ vehicle.

    12. The subject crash on August 19, 2018 occurred in a Construction Work Zone.

    13. On and/or before August 19, 2018, MCT, by and through the actions and/or inactions of

its employee and/or agent, Bulthuis, was negligent in one or more of the following respects:

           a. Drove the tractor-trailer at a speed which was greater than reasonable and proper, in
              violation of 625 ILCS 5/11-601;

           b. Drove the tractor-trailer in a construction or maintenance speed zone at a speed in
              excess of the posted speed limit in violation of 625 ILCS 5/11-605.1;



                                                   2
Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 3 of 53 PageID #:1041




   c. Used a hand-held mobile telephone while driving the tractor-trailer, in violation of 49
      CFR 392.82;

   d. Operated a motor vehicle on a roadway while using an electronic communication
      device, in violation of 625 ILCS 5/12-610.2;

   e. Committed aggravated use of an electronic communication device, in violation of 625
      ILCS 5/12-610.2;

   f. Followed another vehicle closer than was reasonable and prudent, lacking due regard
      for the speed of his vehicle and the traffic upon and the condition of the highway, in
      violation of 625 ILCS 5/11-710;

   g. Failed to keep his eyes on the roadway while operating the tractor-trailer;

   h. Failed to take appropriate evasive action to avoid striking another vehicle;

   i. Failed to maintain control over his tractor-trailer to avoid colliding with other vehicles;

   j. Failed to timely apply his brakes when danger to plaintiffs was imminent;

   k. Failed to use defensive driving techniques, including proper space management and
      lane usage;

   l. Failed to adhere to the policies prohibiting the use of wireless communication devices
      by drivers, in violation of 49 CFR Parts 383, 384, 390, 391, and 392;

   m. Operated the tractor-trailer without adequate safety management controls;

   n. Failed to decrease the speed of his tractor-trailer to avoid colliding with vehicles in
      front of him, in violation of the provisions of 625 ILCS 5/11-601;

   o. Failed to exercise the same care and caution that a reasonably prudent person would
      have exercised under the same or similar circumstances all in violation of Parts 383,
      384, 390, 391, 392, 393, 395, and 396 of the FMCSRs;

   p. Failed to comply with the duties and prohibitions of driver regulations in violation of
      Parts 383, 384, 390, 391, 392, 393, 395, and 396 of the FMCSRs;

   q. Failed to operate the tractor-trailer in a reasonably prudent manner in violation of Parts
      383, 384, 390, 391, 392, 393, 395, and 396 of the FMCSRs;

   r. Engaged in distracted driving by using a cell phone while operating the tractor-trailer;

   s. Exceeded the posted speed limit while operating the tractor-trailer; and/or



                                             3
   Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 4 of 53 PageID #:1042




        t. Failed to give audible warning with the horn when such warning was reasonably
           necessary to ensure safety, in violation of 625 ILCS 5/12-601.

    14. As a direct and proximate result of one or more of the aforementioned acts of carelessness

and negligence, the MCT tractor-trailer driven by Daniel Bulthuis crashed into the Nissan Altima

containing Jorge, Hilda and Claudio Montes with great force.

    15. As a direct and proximate result of the foregoing collision, Jorge Montes sustained

permanent and severe personal injuries; incurred and will incur ambulance, hospital, diagnostic,

therapeutic, pharmaceutical, and other medical expenses; suffered and will suffer physical pain

and suffering, emotional distress, loss of normal life, loss of earnings; and sustained other injuries

and damages of a personal and pecuniary nature.

    WHEREFORE, Plaintiff Jorge Montes, respectfully requests judgment in his favor and against

Defendant, MCT Transportation, LLC, for all of the above injuries and damages, including the

costs of this action, and for any and all other relief that the Court may deem proper under the

circumstances. Plaintiffs demand trial by jury on all counts.

                     COUNT II – WILLFUL AND WANTON CONDUCT
                    JORGE MONTES V. MCT TRANSPORTATION, LLC

        NOW COMES Plaintiff, Jorge Montes, by and through his counsel, PASSEN & POWELL,

and for Count II of his Complaint against MCT Transportation, LLC, alleges and states as follows:

    1. At all times relevant herein, MCT Transportation, LLC (“MCT”) was and is an interstate

motor carrier operating within Cook County, Illinois.

    2. At all times relevant herein, Daniel Bulthuis was a professional motor carrier driver

operating a tractor-trailer within the State of Illinois.

    3. On August 19, 2018, Jorge Montes was driving a 2009 Nissan Altima eastbound on

Interstate 88 at or near milepost 123. At all relevant times herein, Hilda Montes and Claudio

Montes were passengers in the Nissan Altima operated by Jorge Montes.
                                                    4
   Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 5 of 53 PageID #:1043




    4. On August 19, 2018, Bulthuis was operating a 2013 International tractor-trailer (“the

tractor-trailer”) eastbound on Interstate 88 at or near milepost 123.

    5. On August 19, 2018, Bulthuis was operating under MCT’s motor carrier operating

authority and displaying its logo and U.S. DOT number 783.

    6. At all relevant times herein, Bulthuis was MCT’s employee, actual agent, and/or apparent

agent.

    7. At all relevant times herein, Bulthuis was acting within the course and scope of his

employment, actual agency and/or apparent agency and was subject to MCT’s control, acting

pursuant to its directions and commands, and utilizing MCT’s operating authority and equipment,

including the tractor-trailer displaying MCT’s logos, for MCT’s pecuniary benefit.

    8. On and before August 19, 2018, MCT was subject to the Federal Motor Carrier Safety

Regulations (“FMCSR”) and owed Jorge Montes, Hilda Montes, and Claudio Montes, and others

on the roadway a duty to use reasonable care in the hiring, training, retention, and/or supervision

of the drivers chosen to operate the tractor-trailer.

    9. On August 19, 2018, Bulthuis was setting up a playlist of music on his cell phone while

driving his tractor-trailer when he looked up and realized that plaintiffs’ vehicle was stopped in

front of him.

    10. Bulthuis reported to police at the scene that he was traveling sixty-three miles per hour in

a fifty-five mile per hour speed limit work zone prior to impact.

    11. Bulthuis did not stop the tractor-trailer before striking plaintiffs’ vehicle.

    12. The subject crash on August 19, 2018 occurred in a Construction Work Zone.

    13. On and prior to August 19, 2018, MCT had a duty to only hire and retain as tractor-trailer

drivers those employees who were knowledgeable of all applicable FMCSR regulations, and who

were fit, qualified, and responsible to drive a semi tractor-trailer.
                                                   5
   Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 6 of 53 PageID #:1044




   14. At all times material to this complaint, defendant MCT, as employer of defendant Daniel

Bulthuis, knew or should have known that Daniel Bulthuis had a particular unfitness as a semi

tractor-trailer driver, or that he was not properly or sufficiently trained in, or aware of, the

applicable FMCSR regulations required of all semi tractor-trailer operators, such that his operation

of a semi tractor-trailer created a foreseeable danger and unreasonable risk of harm to third persons,

including Plaintiffs.

   15. On and/or before August 19, 2018, MCT acted willfully and wantonly with utter

indifference to and in conscious disregard for the safety of others, including Plaintiffs, in one or

more of the following ways:

           a. Failed to safely train Bulthuis on the dangers of and prohibition against distracted
              driving while operating a commercial tractor-trailer on the interstate highway;

           b. Failed to adopt, develop and enforce safe driving policies prohibiting the use of
              wireless communication devices by its drivers, in violation of 49 CFR Parts 383,
              384, 390, 391, and 392;

           c. Failed to safely train and/or require Bulthuis not to operate a motor vehicle on a
              roadway while using an electronic communication device, in violation of 625 ILCS
              5/12-610.2;

           d. Failed to safely train Bulthuis on the prohibition of the aggravated use of an
              electronic communication device while operating a motor vehicle on a roadway, in
              violation of 625 ILCS 5/12-610.2;

           e. Failed to safely train its drivers in the prohibition of the use of wireless
              communication devices in violation of 49 CFR Parts 383, 384, 390, 391, and 392;

           f. Failed to adequately train Bulthuis when reasonable training would have equipped
              Bulthuis with the knowledge and skill to operate and maintain the tractor-trailer in
              a reasonably prudent manner, in violation of Parts 383, 384, 390, 391, 392, 393,
              395, and 396 of the FMCSRs;

           g. Failed to safely train Bulthuis on operating a tractor-trailer in construction work
              zones;

           h. Failed to adopt, develop and enforce safe driving policies regarding operation of
              tractor-trailers in work zones;


                                                  6
Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 7 of 53 PageID #:1045




      i. Failed to safely train Bulthuis with regard to proper space management while
         operating a tractor-trailer on an interstate highway and in work zones;

      j. Failed to train and/or require Bulthuis not to follow plaintiffs’ vehicle closer than
         was reasonable and prudent, in violation of the provisions of 625 ILCS 5/11-710
         (a);

      k. Failed to adopt, develop and enforce safe driving policies with regard to proper
         space management while operating tractor-trailers on the interstate highway;

      l. Failed to implement adequate safety management controls;

      m. Aided and abetted Bulthuis’ violations of the FMCSRs;

      n. Failed to safely train and/or require Bulthuis to keep a proper lookout for other
         vehicles upon the roadway;

      o. Failed to safely train and/or require Bulthuis not to exceed the posted speed limit
         while operating the tractor-trailer;

      p. Failed to safely train and/or require Bulthuis not to operate the tractor-trailer at a
         speed greater than was reasonable and proper with regard to traffic conditions then
         extant, in violation of the provisions of 625 ILCS 5/11- 601 (a);

      q. Failed to adopt, develop and enforce safe driving policies with regard to operating
         tractor-trailers in excess of the posted speed limit on interstate highways, including
         in work zones;

      r. Failed to safely train Bulthuis on defensive driving techniques, including proper
         space management and lane usage;

      s. Failed to safely train and/or require Bulthuis to give audible warning with the horn
         when such warning was reasonably necessary to ensure safety, in violation of 625
         ILCS 5/12-601;

      t. Failed to safely supervise and appropriately discipline Bulthuis;

      u. Failed to properly and safely investigate and determine the qualifications,
         experience, and driving record of Daniel Bulthuis prior to hiring him;

      v. Failed to conduct appropriate background checks or contact previous employers to
         determine appropriate skills or fitness of Daniel Bulthuis prior to his hiring;

      w. Hired and retained Daniel Bulthuis as a tractor-trailer driver when it knew or should
         have known Bulthuis presented an unreasonable risk of harm to motoring members
         of the public, including Plaintiffs.


                                            7
   Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 8 of 53 PageID #:1046




    16. As a direct and proximate result of one or more of the aforementioned acts of utter

indifference to or conscious disregard for the safety of others by MCT, the MCT tractor-trailer

driven by Daniel Bulthuis crashed into the Nissan Altima containing Jorge, Hilda and Claudio

Montes with great force.

    17. As a direct and proximate result of the foregoing collision, Jorge Montes sustained

permanent and severe personal injuries; incurred and will incur ambulance, hospital, diagnostic,

therapeutic, pharmaceutical, and other medical expenses; suffered physical pain and suffering,

emotional distress, loss of normal life, loss of earnings, and sustained other injuries and damages

of a personal and pecuniary nature.

        WHEREFORE, Plaintiff Jorge Montes, prays for the entry of judgment in his favor and

against Defendant, MCT Transportation, LLC, for damages including punitive damages in an

amount to be determined at trial, as well as any other relief this Court deems just and appropriate.

                  COUNT III-NEGLIGENCE (RESPONDEAT SUPERIOR)
                   HILDA MONTES V. MCT TRANSPORTATION, LLC

        NOW COMES Plaintiff Hilda Montes, by and through her counsel, PASSEN & POWELL,

and for Count III of her Complaint against MCT Transportation, LLC, alleges and states as

follows:

1. –14. Plaintiff re-states and re-alleges Paragraphs 1 through 14 of Count I, including subparts,

as if specifically alleged in this Count III.

    15. As a direct and proximate result of the foregoing collision, Hilda Montes sustained

permanent and severe personal injuries; incurred and will incur ambulance, hospital, diagnostic,

therapeutic, pharmaceutical, and other medical expenses; suffered and will suffer physical pain

and suffering, emotional distress, loss of normal life, loss of earnings, and sustained other injuries

and damages of a personal and pecuniary nature.


                                                  8
   Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 9 of 53 PageID #:1047




   WHEREFORE, Plaintiff Hilda Montes, respectfully requests judgment in his favor and against

Defendant, MCT Transportation, LLC, for all of the above injuries and damages, including the

costs of this action, and for any and all other relief that the Court may deem proper under the

circumstances. Plaintiffs demand trial by jury on all counts.

                     COUNT IV-WILLFUL AND WANTON CONDUCT
                    HILDA MONTES V. MCT TRANSPORTATION, LLC

       NOW COMES Plaintiff Hilda Montes, by and through her counsel, PASSEN & POWELL,

and for Count IV of her Complaint against MCT Transportation, LLC, alleges and states as

follows:

1. –16. Plaintiff re-states and re-alleges Paragraphs 1 through 16 of Count II, including subparts,

as if specifically alleged in this Count IV.

   17. As a direct and proximate result of the foregoing collision, Hilda Montes sustained

permanent and severe personal injuries; incurred and will incur ambulance, hospital, diagnostic,

therapeutic, pharmaceutical, and other medical expenses; suffered and will suffer brain damage,

orthopedic fractures, physical pain, emotional distress, mental suffering, terror, fright, humiliation,

loss of enjoyment of life; disability, disfigurement, loss of time, impairment of earning capacity,

damage to his personal property; and sustained other injuries and damages of a personal and

pecuniary nature.

   WHEREFORE, Plaintiff Hilda Montes, prays for the entry of judgment in his favor and against

Defendant, MCT Transportation, LLC, for punitive damages in an amount to be determined at trial,

as well as any other relief this Court deems just and appropriate.




                                                   9
  Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 10 of 53 PageID #:1048




           COUNT V-NEGLIGENCE (RESPONDEAT SUPERIOR)
  JORGE AND HILDA MONTES, AS PARENTS AND NEXT FRIEND OF CLAUDIO
           MONTES, A MINOR V. MCT TRANSPORTATION, LLC

       NOW COME Plaintiffs, Jorge and Hilda Montes, as parents and next friend of Claudio

Montes, a minor, by and through their counsel, PASSEN & POWELL, and for Count V of their

Complaint against MCT Transportation, LLC, alleges and states as follows:

1. –14. Plaintiff re-states and re-alleges Paragraphs 1 through 14 of Count I, including subparts,

as if specifically alleged in this Count V.

   15. As a direct and proximate result of the foregoing collision, Claudio Montes sustained

permanent and severe personal injuries; incurred and will incur ambulance, hospital, diagnostic,

therapeutic, pharmaceutical, and other medical expenses; suffered and will suffer physical pain

and suffering, emotional distress, loss of normal life, disfigurement, loss of earnings; and sustained

other injuries and damages of a personal and pecuniary nature.

   WHEREFORE, Plaintiffs Jorge and Hilda Montes, as parents and next friend of Claudio

Montes, respectfully request judgment in his favor and against Defendant, MCT Transportation,

LLC, for all of the above injuries and damages, including the costs of this action, and for any and

all other relief that the Court may deem proper under the circumstances. Plaintiffs demand trial by

jury on all counts.

             COUNT VI – WILLFUL AND WANTON CONDUCT
  JORGE AND HILDA MONTES, AS PARENTS AND NEXT FRIEND OF CLAUDIO
           MONTES, A MINOR V. MCT TRANSPORTATION, LLC

       NOW COME Plaintiffs, Jorge and Hilda Montes, as parents and next friend of Claudio

Montes, a minor, by and through their counsel, PASSEN & POWELL, and for Count VI of their

Complaint against MCT Transportation, LLC, alleges and states as follows:

1. –16. Plaintiff re-states and re-alleges Paragraphs 1 through 16 of Count II, including subparts,

as if specifically alleged in this Count VI.
                                                 10
  Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 11 of 53 PageID #:1049




17.      As a direct and proximate result of the foregoing collision, Claudio Montes sustained

permanent and severe personal injuries; incurred and will incur ambulance, hospital, diagnostic,

therapeutic, pharmaceutical, and other medical expenses; suffered and will suffer physical pain

and suffering, emotional distress, loss of normal life, disfigurement, loss of earnings; and sustained

other injuries and damages of a personal and pecuniary nature.

      WHEREFORE, Plaintiffs Jorge and Hilda Montes, as parents and next friend of Claudio

Montes, a minor, prays for the entry of judgment in their favor and against Defendant, MCT

Transportation, LLC, for punitive damages in an amount to be determined at trial, as well as any

other relief this Court deems just and appropriate.

                                   COUNT VII-NEGLIGENCE
                              JORGE MONTES V. DANIEL BULTHUIS

         NOW COMES, Plaintiff Jorge Montes, by and through his counsel, PASSEN & POWELL,

and for Count VII of his Complaint at Law against Daniel Bulthuis, alleges and states as follows:

1. –12. Plaintiff re-states and re-alleges Paragraphs 1 through 12 of Count I as if specifically

alleged in this Count VII.

      13. On and/or before August 19, 2018, Bulthuis was negligent in one or more of the following

respects, inter alia:

             a. Drove the tractor-trailer at a speed which was greater than reasonable and proper,
                in violation of 625 ILCS 5/11-601;

             b. Drove the tractor-trailer in a construction or maintenance speed zone at a speed in
                excess of the posted speed limit in violation of 625 ILCS 5/11-605.1;

             c. Used a hand-held mobile telephone while driving the tractor-trailer, in violation of
                49 CFR 392.82;

             d. Operated a motor vehicle on a roadway while using an electronic communication
                device, in violation of 625 ILCS 5/12-610.2;

             e. Committed aggravated use of an electronic communication device, in violation of
                625 ILCS 5/12-610.2;
                                                  11
Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 12 of 53 PageID #:1050




       f. Followed another vehicle closer than was reasonable and prudent, lacking due
          regard for the speed of his vehicle and the traffic upon and the condition of the
          highway, in violation of 625 ILCS 5/11-710;

       g. Failed to keep his eyes on the roadway while operating the tractor-trailer;

       h. Failed to take appropriate evasive action to avoid striking another vehicle;

       i. Failed to maintain control over his tractor-trailer to avoid colliding with other
          vehicles;

       j. Failed to timely apply his brakes when danger to plaintiffs was imminent;

       k. Failed to use defensive driving techniques, including proper space management and
          lane usage;

       l. Failed to adhere to the policies prohibiting the use of wireless communication
          devices by drivers, in violation of 49 CFR Parts 383, 384, 390, 391, and 392;

       m. Operated the tractor-trailer without adequate safety management controls;

       n. Failed to decrease the speed of his tractor-trailer to avoid colliding with vehicles in
          front of him, in violation of the provisions of 625 ILCS 5/11-601;

       o. Failed to exercise the same care and caution that a reasonably prudent person would
          have exercised under the same or similar circumstances all in violation of Parts 383,
          384, 390, 391, 392, 393, 395, and 396 of the FMCSRs;

       p. Failed to comply with the duties and prohibitions of driver regulations in violation
          of Parts 383, 384, 390, 391, 392, 393, 395, and 396 of the FMCSRs;

       q. Failed to operate the tractor-trailer in a reasonably prudent manner in violation of
          Parts 383, 384, 390, 391, 392, 393, 395, and 396 of the FMCSRs;

       r. Engaged in distracted driving by using a cell phone while operating the tractor-
          trailer;

       s. Exceeded the posted speed limit while operating the tractor-trailer; and/or

       t. Failed to give audible warning with the horn when such warning was reasonably
          necessary to ensure safety, in violation of 625 ILCS 5/12-601.




                                            12
  Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 13 of 53 PageID #:1051




    14. As a direct and proximate result of one or more of the aforementioned acts of carelessness

and negligence by Bulthuis, the tractor-trailer he was driving crashed into the Nissan Altima

containing Jorge, Hilda and Claudio Montes with great force.

    15. As a direct and proximate result of the foregoing collision, Jorge Montes sustained

permanent and severe personal injuries; incurred and will incur ambulance, hospital, diagnostic,

therapeutic, pharmaceutical, and other medical expenses; suffered and will suffer physical pain

and suffering, emotional distress, loss of normal life, loss of earnings; and sustained other injuries

and damages of a personal and pecuniary nature.

    WHEREFORE, Plaintiff Jorge Montes, respectfully requests judgment in his favor and against

Defendant Daniel Bulthuis, for all of the above injuries and damages, including the costs of this

action, and for any and all other relief that the Court may deem proper under the circumstances.

Plaintiff Jorge Montes demands trial by jury on all counts.

                                COUNT VIII-NEGLIGENCE
                            HILDA MONTES V. DANIEL BULTHUIS

        NOW COMES, Plaintiff Hilda Montes, by and through her counsel, PASSEN &

POWELL, and for Count VIII of her Complaint at Law against Daniel Bulthuis, alleges and states

as follows:

1. –12. Plaintiff re-states and re-alleges Paragraphs 1 through 12 of Count I as if specifically

alleged in this Count VIII.

    13. On and/or before August 19, 2018, Bulthuis was negligent in one or more of the following

respects, inter alia:

              a. Drove the tractor-trailer at a speed which was greater than reasonable and proper,
                 in violation of 625 ILCS 5/11-601;

              b. Drove the tractor-trailer in a construction or maintenance speed zone at a speed in
                 excess of the posted speed limit in violation of 625 ILCS 5/11-605.1;


                                                  13
Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 14 of 53 PageID #:1052




       c. Used a hand-held mobile telephone while driving the tractor-trailer, in violation of
          49 CFR 392.82;

       d. Operated a motor vehicle on a roadway while using an electronic communication
          device, in violation of 625 ILCS 5/12-610.2;

       e. Committed aggravated use of an electronic communication device, in violation of
          625 ILCS 5/12-610.2;

       f. Followed another vehicle closer than was reasonable and prudent, lacking due
          regard for the speed of his vehicle and the traffic upon and the condition of the
          highway, in violation of 625 ILCS 5/11-710;

       g. Failed to keep his eyes on the roadway while operating the tractor-trailer;

       h. Failed to take appropriate evasive action to avoid striking another vehicle;

       i. Failed to maintain control over his tractor-trailer to avoid colliding with other
          vehicles;

       j. Failed to timely apply his brakes when danger to plaintiffs was imminent;

       k. Failed to use defensive driving techniques, including proper space management and
          lane usage;

       l. Failed to adhere to the policies prohibiting the use of wireless communication
          devices by drivers, in violation of 49 CFR Parts 383, 384, 390, 391, and 392;

       m. Operated the tractor-trailer without adequate safety management controls;

       n. Failed to decrease the speed of his tractor-trailer to avoid colliding with vehicles in
          front of him, in violation of the provisions of 625 ILCS 5/11-601;

       o. Failed to exercise the same care and caution that a reasonably prudent person would
          have exercised under the same or similar circumstances all in violation of Parts 383,
          384, 390, 391, 392, 393, 395, and 396 of the FMCSRs;

       p. Failed to comply with the duties and prohibitions of driver regulations in violation
          of Parts 383, 384, 390, 391, 392, 393, 395, and 396 of the FMCSRs;

       q. Failed to operate the tractor-trailer in a reasonably prudent manner in violation of
          Parts 383, 384, 390, 391, 392, 393, 395, and 396 of the FMCSRs;

       r. Engaged in distracted driving by using a cell phone while operating the tractor-
          trailer;

       s. Exceeded the posted speed limit while operating the tractor-trailer; and/or
                                            14
  Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 15 of 53 PageID #:1053




            t. Failed to give audible warning with the horn when such warning was reasonably
               necessary to ensure safety, in violation of 625 ILCS 5/12-601.

    14. As a direct and proximate result of one or more of the aforementioned acts of carelessness

and negligence by Bulthuis, the tractor-trailer he was driving crashed into the Nissan Altima

containing Jorge, Hilda and Claudio Montes with great force.

    15. As a direct and proximate result of the foregoing collision, Hilda Montes sustained

permanent and severe personal injuries; incurred and will incur ambulance, hospital, diagnostic,

therapeutic, pharmaceutical, and other medical expenses; suffered and will suffer physical pain

and suffering, emotional distress, loss of normal life, loss of earnings; and sustained other injuries

and damages of a personal and pecuniary nature.

    WHEREFORE, Plaintiff Hilda Montes, respectfully requests judgment in her favor and against

Defendant Daniel Bulthuis, for all of the above injuries and damages, including the costs of this

action, and for any and all other relief that the Court may deem proper under the circumstances.

Plaintiff Hilda Montes demands trial by jury on all counts.

                     COUNT IX - NEGLIGENCE
  JORGE AND HILDA MONTES, AS PARENTS AND NEXT FRIEND OF CLAUDIO
                MONTES, A MINOR V. DANIEL BULTHUIS

        NOW COME, Plaintiffs Jorge and Hilda Montes, as parents and next friend of Claudio

Montes, a minor, by and through their counsel, PASSEN & POWELL, and for Count IX of their

Complaint at Law against Daniel Bulthuis, allege and state as follows:

1. –12. Plaintiff re-states and re-alleges Paragraphs 1 through 12 of Count I as if specifically

alleged in this Count IX.

    13. On and/or before August 19, 2018, Bulthuis was negligent in one or more of the following

respects, inter alia:



                                                 15
Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 16 of 53 PageID #:1054




       a. Drove the tractor-trailer at a speed which was greater than reasonable and proper,
          in violation of 625 ILCS 5/11-601;

       b. Drove the tractor-trailer in a construction or maintenance speed zone at a speed in
          excess of the posted speed limit in violation of 625 ILCS 5/11-605.1;

       c. Used a hand-held mobile telephone while driving the tractor-trailer, in violation of
          49 CFR 392.82;

       d. Operated a motor vehicle on a roadway while using an electronic communication
          device, in violation of 625 ILCS 5/12-610.2;

       e. Committed aggravated use of an electronic communication device, in violation of
          625 ILCS 5/12-610.2;

       f. Followed another vehicle closer than was reasonable and prudent, lacking due
          regard for the speed of his vehicle and the traffic upon and the condition of the
          highway, in violation of 625 ILCS 5/11-710;

       g. Failed to keep his eyes on the roadway while operating the tractor-trailer;

       h. Failed to take appropriate evasive action to avoid striking another vehicle;

       i. Failed to maintain control over his tractor-trailer to avoid colliding with other
          vehicles;

       j. Failed to timely apply his brakes when danger to plaintiffs was imminent;

       k. Failed to use defensive driving techniques, including proper space management and
          lane usage;

       l. Failed to adhere to the policies prohibiting the use of wireless communication
          devices by drivers, in violation of 49 CFR Parts 383, 384, 390, 391, and 392;

       m. Operated the tractor-trailer without adequate safety management controls;

       n. Failed to decrease the speed of his tractor-trailer to avoid colliding with vehicles in
          front of him, in violation of the provisions of 625 ILCS 5/11-601;

       o. Failed to exercise the same care and caution that a reasonably prudent person would
          have exercised under the same or similar circumstances all in violation of Parts 383,
          384, 390, 391, 392, 393, 395, and 396 of the FMCSRs;

       p. Failed to comply with the duties and prohibitions of driver regulations in violation
          of Parts 383, 384, 390, 391, 392, 393, 395, and 396 of the FMCSRs;



                                            16
  Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 17 of 53 PageID #:1055




            q. Failed to operate the tractor-trailer in a reasonably prudent manner in violation of
               Parts 383, 384, 390, 391, 392, 393, 395, and 396 of the FMCSRs;

            r. Engaged in distracted driving by using a cell phone while operating the tractor-
               trailer;

            s. Exceeded the posted speed limit while operating the tractor-trailer; and/or

            t. Failed to give audible warning with the horn when such warning was reasonably
               necessary to ensure safety, in violation of 625 ILCS 5/12-601.

    14. As a direct and proximate result of one or more of the aforementioned acts of carelessness

and negligence by Bulthuis, the tractor-trailer he was driving crashed into the Nissan Altima

containing Jorge, Hilda and Claudio Montes with great force.

    15. As a direct and proximate result of the foregoing collision, Claudio Montes sustained

permanent and severe personal injuries; incurred and will incur ambulance, hospital, diagnostic,

therapeutic, pharmaceutical, and other medical expenses; suffered and will suffer physical pain

and suffering, emotional distress, loss of normal life, disfigurement, loss of earnings; and sustained

other injuries and damages of a personal and pecuniary nature.

    WHEREFORE, Plaintiffs Jorge and Hilda Montes, as parents and next friend of Claudio

Montes, a minor, respectfully requests judgment in their favor and against Defendant Daniel

Bulthuis, for all of the above injuries and damages, including the costs of this action, and for any

and all other relief that the Court may deem proper under the circumstances. Plaintiffs demand

trial by jury on all counts.

                          COUNT X-WILLFUL AND WANTON CONDUCT
                            JORGE MONTES V. DANIEL BULTHUIS

        NOW COMES, Plaintiff Jorge Montes, by and through his counsel, PASSEN & POWELL,

and for Count X of his Complaint at Law against Daniel Bulthuis, alleges and states as follows:

    1. At all times relevant herein, Daniel Bulthuis was a professional motor carrier driver

operating a tractor-trailer within the State of Illinois.
                                                   17
  Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 18 of 53 PageID #:1056




    2. On August 19, 2018, Jorge Montes was driving a 2009 Nissan Altima eastbound on

Interstate 88 at or near milepost 123. At all relevant times herein, Hilda Montes and Claudio

Montes were passengers in the Nissan Altima operated by Jorge Montes.

    3. On August 19, 2018, Bulthuis was operating a 2013 International tractor-trailer (“the

tractor-trailer”) eastbound on Interstate 88 at or near milepost 123.

    4. On August 19, 2018, Bulthuis was operating under MCT’s motor carrier operating

authority and displaying its logo and U.S. DOT number 783.

    5. On and before August 19, 2018, Bulthuis was subject to the Federal Motor Carrier Safety

Regulations (“FMCSR”) and Illinois “Rules of the Road” and owed Jorge Montes, Hilda Montes,

and Claudio Montes, and others on the roadway a duty to use reasonable care in the operation of

the tractor-trailer he was operating.

    6. On August 19, 2018, Bulthuis was setting up a playlist of music on his cell phone while

driving his tractor-trailer when he looked up and realized that plaintiffs’ vehicle was stopped in

front of him.

    7. Bulthuis reported to police at the scene that he was traveling sixty-three miles per hour in

a fifty-five mile per hour speed limit work zone prior to impact. Bulthuis did not stop the tractor-

trailer before striking plaintiffs’ vehicle.

    8. The subject crash on August 19, 2018 occurred in a Construction Work Zone.

    9. On and/or before August 19, 2018, Bulthuis acted willfully and wantonly with utter

indifference to and in conscious disregard for the safety of others in one or more of the following

ways:

            a. Drove the tractor-trailer at a speed which was greater than reasonable and proper,
               in violation of 625 ILCS 5/11-601;

            b. Drove the tractor-trailer in a construction or maintenance speed zone at a speed in
               excess of the posted speed limit in violation of 625 ILCS 5/11-605.1;
                                                 18
Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 19 of 53 PageID #:1057




       c. Used a hand-held mobile telephone while driving the tractor-trailer, in violation of
          49 CFR 392.82;

       d. Operated a motor vehicle on a roadway while using an electronic communication
          device, in violation of 625 ILCS 5/12-610.2;

       e. Committed aggravated use of an electronic communication device, in violation of
          625 ILCS 5/12-610.2;

       f. Followed another vehicle closer than was reasonable and prudent, lacking due
          regard for the speed of his vehicle and the traffic upon and the condition of the
          highway, in violation of 625 ILCS 5/11-710;

       g. Failed to keep his eyes on the roadway while operating the tractor-trailer;

       h. Failed to take appropriate evasive action to avoid striking another vehicle;

       i. Failed to maintain control over his tractor-trailer to avoid colliding with other
          vehicles;

       j. Failed to timely apply his brakes when danger to plaintiffs was imminent;

       k. Failed to use defensive driving techniques, including proper space management and
          lane usage;

       l. Failed to adhere to the policies prohibiting the use of wireless communication
          devices by drivers, in violation of 49 CFR Parts 383, 384, 390, 391, and 392;

       m. Operated the tractor-trailer without adequate safety management controls;

       n. Failed to decrease the speed of his tractor-trailer to avoid colliding with vehicles in
          front of him, in violation of the provisions of 625 ILCS 5/11-601;

       o. Failed to exercise the same care and caution that a reasonably prudent person would
          have exercised under the same or similar circumstances all in violation of Parts 383,
          384, 390, 391, 392, 393, 395, and 396 of the FMCSRs;

       p. Failed to comply with the duties and prohibitions of driver regulations in violation
          of Parts 383, 384, 390, 391, 392, 393, 395, and 396 of the FMCSRs;

       q. Failed to operate the tractor-trailer in a reasonably prudent manner in violation of
          Parts 383, 384, 390, 391, 392, 393, 395, and 396 of the FMCSRs;

       r. Operated the tractor-trailer while using a cell phone;

       s. Exceeded the posted speed limit while operating the tractor-trailer;
                                            19
  Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 20 of 53 PageID #:1058




              t. Failed to give audible warning with the horn when such warning was reasonably
                 necessary to ensure safety, in violation of 625 ILCS 5/12-601.

   10. As a direct and proximate result of one or more of Bulthuis’s aforementioned acts of utter

indifference to or conscious disregard for the safety of others, the tractor-trailer driven by Bulthuis

crashed into the Nissan Altima containing Jorge, Hilda and Claudio Montes with great force.

   11. As a direct and proximate result of the foregoing collision, Jorge Montes sustained

permanent and severe personal injuries; incurred and will incur ambulance, hospital, diagnostic,

therapeutic, pharmaceutical, and other medical expenses; suffered and will suffer physical pain

and suffering, emotional distress, loss of normal life, loss of earnings; and sustained other injuries

and damages of a personal and pecuniary nature.

       WHEREFORE, Plaintiff Jorge Montes, prays for the entry of judgment in his favor and

against Defendant, Daniel Bulthuis, for punitive damages in an amount to be determined at trial, as

well as any other relief this Court deems just and appropriate.

                      COUNT XI-WILLFUL AND WANTON CONDUCT
                         HILDA MONTES V. DANIEL BULTHUIS

       NOW COMES, Plaintiff Hilda Montes, by and through her counsel, PASSEN &

POWELL, and for Count XI of her Complaint at Law against Daniel Bulthuis, alleges and states

as follows:

1. –10. Plaintiff re-states and re-alleges Paragraphs 1 through 10 of Count X, including subparts,

as if specifically alleged in this Count XI.

   11. As a direct and proximate result of the foregoing collision, Hilda Montes sustained

permanent and severe personal injuries; incurred and will incur ambulance, hospital, diagnostic,

therapeutic, pharmaceutical, and other medical expenses; suffered and will suffer physical pain




                                                  20
  Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 21 of 53 PageID #:1059




and suffering, emotional distress, loss of normal life, loss of earnings; and sustained other injuries

and damages of a personal and pecuniary nature.

       WHEREFORE, Plaintiff Hilda Montes, prays for the entry of judgment in his favor and

against Defendant, Daniel Bulthuis, for punitive damages in an amount to be determined at trial, as

well as any other relief this Court deems just and appropriate.

             COUNT XII – WILLFUL AND WANTON CONDUCT
  JORGE AND HILDA MONTES, AS PARENTS AND NEXT FRIEND OF CLAUDIO
                MONTES, A MINOR V. DANIEL BULTHUIS

       NOW COME, Plaintiffs Jorge and Hilda Montes, as parents and next friend of Claudio

Montes, a minor, by and through their counsel, PASSEN & POWELL, and for Count XII of their

Complaint at Law against Daniel Bulthuis, allege and state as follows:

1. –10. Plaintiff re-states and re-alleges Paragraphs 1 through 10 of Count X, including subparts,

as if specifically alleged in this Count XII.

11.    As a direct and proximate result of the foregoing collision, Claudio Montes sustained

permanent and severe personal injuries; incurred and will incur ambulance, hospital, diagnostic,

therapeutic, pharmaceutical, and other medical expenses; suffered and will suffer physical pain

and suffering, emotional distress, loss of normal life, disfigurement, loss of earnings; and sustained

other injuries and damages of a personal and pecuniary nature.

       WHEREFORE, Plaintiff Plaintiffs Jorge and Hilda Montes, as parents and next friend of

Claudio Montes, a minor, pray for the entry of judgment in his favor and against Defendant, Daniel

Bulthuis, for punitive damages in an amount to be determined at trial, as well as any other relief this

Court deems just and appropriate.




                                                  21
  Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 22 of 53 PageID #:1060




              COUNT XIII-FAMILY MEDICAL EXPENSE ACT
  JORGE AND HILDA MONTES, AS PARENTS AND NEXT FRIEND OF CLAUDIO
           MONTES, A MINOR V. MCT TRANSPORTATION, LLC

       NOW COME, Plaintiffs Jorge Montes, Hilda Montes, and Jorge and Hilda Montes, as

parents and next friend of Claudio Montes, a minor, by and through their counsel, PASSEN &

POWELL, and for Count XIII of their Complaint at Law against MCT Transportation, LLC,

allege and state as follows:

1.-14. Plaintiff re-states and re-alleges Paragraphs 1 through 14 of Count I as if specifically

alleged in this Count XIII.

15.    As a direct and proximate result of the foregoing collision, Claudio Montes, a minor,

sustained permanent and severe personal injuries; incurred and will incur ambulance, hospital,

diagnostic, therapeutic, pharmaceutical, and other medical expenses, and sustained other injuries

and damages of a personal and pecuniary nature.

16.    As a direct and proximate result of the injuries and damages sustained by Claudio Montes,

Plaintiffs Jorge Montes and Hilda Montes have been obligated for certain medical and hospital

expenses, and therefore seek recovery for such damages pursuant to 750 ILCS 65/15, commonly

known as the Family Expense Act.

       WHEREFORE, Plaintiffs Jorge Montes, Hilda Montes, and Jorge and Hilda Montes, as

parents and next friend of Claudio Montes, a minor, respectfully request a judgment in their favor

against MCT Transportation, LLC, the costs of this action, and for any and all other relief that the

Court may deem proper under the circumstances. Plaintiffs demand trial by jury on all counts.




                                                22
  Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 23 of 53 PageID #:1061




              COUNT XIV-FAMILY MEDICAL EXPENSE ACT
  JORGE AND HILDA MONTES, AS PARENTS AND NEXT FRIEND OF CLAUDIO
                MONTES, A MINOR V. DANIEL BULTHUIS

       NOW COME, Plaintiffs Jorge Montes, Hilda Montes, and Jorge and Hilda Montes, as

parents and next friend of Claudio Montes, a minor, by and through their counsel, PASSEN &

POWELL, and for Count XIV of their Complaint at Law against Daniel Bulthuis, allege and state

as follows:

1.-12. Plaintiff re-states and re-alleges Paragraphs 1 through 12 of Count I as if specifically

alleged in this Count XIV.

13.-14. Plaintiff re-states and re-alleges Paragraphs 13 through 14 of Count VII, including

subparts, as if specifically alleged in this Count XIV.

15.    As a direct and proximate result of the foregoing collision, Claudio Montes, a minor,

sustained permanent and severe personal injuries; incurred and will incur ambulance, hospital,

diagnostic, therapeutic, pharmaceutical, and other medical expenses, and sustained other injuries

and damages of a personal and pecuniary nature.

16.    As a direct and proximate result of the injuries and damages sustained by Claudio Montes,

Plaintiffs Jorge Montes and Hilda Montes have been obligated for certain medical and hospital

expenses, and therefore seek recovery for such damages pursuant to 750 ILCS 65/15, commonly

known as the Family Expense Act.

       WHEREFORE, Plaintiffs Jorge Montes, Hilda Montes, and Jorge and Hilda Montes, as

parents and next friend of Claudio Montes, a minor, respectfully request a judgment in their favor

against Daniel Bulthuis, the costs of this action, and for any and all other relief that the Court may

deem proper under the circumstances. Plaintiffs demand trial by jury on all counts.




                                                 23
  Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 24 of 53 PageID #:1062




           COUNT XV – NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                           (RESPONDEAT SUPERIOR)
                 JORGE MONTES V. MCT TRANSPORTATION, LLC

       NOW COMES Plaintiff Jorge Montes, by and through his counsel, PASSEN & POWELL,

and for Count XV of his Complaint against MCT Transportation, LLC, alleges and states as

follows:

1. –14. Plaintiff re-states and re-alleges Paragraphs 1 through 14 of Count I, including subparts,

as if specifically alleged in this Count XV.

   15. As a direct and proximate result of the foregoing collision, Jorge Montes sustained

substantial physical impact resulting in permanent and severe personal injuries.

   16. As a direct and proximate result of the foregoing collision in which he witnessed his son

suffer a catastrophic, near-fatal traumatic brain injury, Jorge Montes suffered severe and extreme

emotional distress.

   WHEREFORE, Plaintiff Jorge Montes, respectfully requests judgment in his favor and against

Defendant, MCT Transportation, LLC, for all of the above injuries and damages, including the

costs of this action, and for any and all other relief that the Court may deem proper under the

circumstances. Plaintiffs demand trial by jury on all counts.

           COUNT XVI- NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                           (RESPONDEAT SUPERIOR)
                 HILDA MONTES V. MCT TRANSPORTATION, LLC

       NOW COMES Plaintiff Hilda Montes, by and through her counsel, PASSEN & POWELL,

and for Count XVI of her Complaint against MCT Transportation, LLC, alleges and states as

follows:

1. –14. Plaintiff re-states and re-alleges Paragraphs 1 through 14 of Count I, including subparts,

as if specifically alleged in this Count XVI.



                                                24
  Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 25 of 53 PageID #:1063




   15. As a direct and proximate result of the foregoing collision, Hilda Montes sustained

substantial physical impact resulting in permanent and severe personal injuries.

   16. As a direct and proximate result of the foregoing collision in which she witnessed her son

suffer a catastrophic, near-fatal traumatic brain injury, Hilda Montes suffered severe and extreme

emotional distress.

   WHEREFORE, Plaintiff Hilda Montes, respectfully requests judgment in her favor and against

Defendant, MCT Transportation, LLC, for all of the above injuries and damages, including the

costs of this action, and for any and all other relief that the Court may deem proper under the

circumstances. Plaintiffs demand trial by jury on all counts.

        COUNT XVII – NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                     JORGE MONTES V. DANIEL BULTHUIS

       NOW COMES Plaintiff, Jorge Montes, by and through his counsel, PASSEN & POWELL,

and for Count XVII of his Complaint at Law against Daniel Bulthuis, alleges and states as follows:

1. –14. Plaintiff re-states and re-alleges Paragraphs 1 through 14 of Count VII, including subparts,

as if specifically alleged in this Count XVII.

   15. As a direct and proximate result of the foregoing collision, Jorge Montes sustained

substantial physical impact resulting in permanent and severe personal injuries.

   16. As a direct and proximate result of the foregoing collision in which he witnessed his son

suffer a catastrophic, near-fatal traumatic brain injury, Jorge Montes suffered severe and extreme

emotional distress.

   WHEREFORE, Plaintiff Jorge Montes, respectfully requests judgment in his favor and against

Defendant Daniel Bulthuis, for all of the above injuries and damages, including the costs of this

action, and for any and all other relief that the Court may deem proper under the circumstances.

Plaintiffs demand trial by jury on all counts.


                                                 25
  Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 26 of 53 PageID #:1064




       COUNT XVIII – NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                    HILDA MONTES V. DANIEL BULTHUIS

       NOW COMES Plaintiff, Hilda Montes, by and through her counsel, PASSEN &

POWELL, and for Count XVIII of her Complaint at Law against Daniel Bulthuis, alleges and

states as follows:

1. –14. Plaintiff re-states and re-alleges Paragraphs 1 through 14 of Count VII, including subparts,

as if specifically alleged in this Count XVIII.

   15. As a direct and proximate result of the foregoing collision, Hilda Montes sustained

substantial physical impact resulting in permanent and severe personal injuries.

   16. As a direct and proximate result of the foregoing collision in which she witnessed her son

suffer a catastrophic, near-fatal traumatic brain injury, Hilda Montes suffered severe and extreme

emotional distress.

   WHEREFORE, Plaintiff Hilda Montes, respectfully requests judgment in her favor and against

Defendant Daniel Bulthuis, for all of the above injuries and damages, including the costs of this

action, and for any and all other relief that the Court may deem proper under the circumstances.

Plaintiffs demand trial by jury on all counts.

                         COUNT XIX – LOSS OF CONSORTIUM
                     JORGE MONTES V. MCT TRANSPORTATION, LLC

       NOW COMES Plaintiff Jorge Montes, by and through his counsel, PASSEN & POWELL,

and for Count XIX of his Complaint against MCT Transportation, LLC, alleges and states as

follows:

1. –14. Plaintiff re-states and re-alleges Paragraphs 1 through 14 of Count I, including subparts,

as if specifically alleged in this Count XIX.

   15. At all times relevant, Jorge Montes and Hilda Montes were legally married.



                                                  26
  Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 27 of 53 PageID #:1065




   16. As a direct and proximate result of the injuries suffered by his wife, Jorge Montes has

suffered damages of a personal and pecuniary nature, including loss of consortium, loss of services

and loss of support.

   WHEREFORE, Plaintiff Jorge Montes, respectfully requests judgment in his favor and against

Defendant, MCT Transportation, LLC, for all of the above injuries and damages, including the

costs of this action, and for any and all other relief that the Court may deem proper under the

circumstances. Plaintiffs demand trial by jury on all counts.

                        COUNT XX – LOSS OF CONSORTIUM
                   HILDA MONTES V. MCT TRANSPORTATION, LLC

       NOW COMES Plaintiff Hilda Montes, by and through her counsel, PASSEN & POWELL,

and for Count XX of her Complaint against MCT Transportation, LLC, alleges and states as

follows:

1. –14. Plaintiff re-states and re-alleges Paragraphs 1 through 14 of Count I, including subparts,

as if specifically alleged in this Count XX.

   15. At all times relevant, Jorge Montes and Hilda Montes were legally married.

   16. As a direct and proximate result of the injuries suffered by her husband, Hilda Montes has

suffered damages of a personal and pecuniary nature, including loss of consortium, loss of services

and loss of support.

   WHEREFORE, Plaintiff Hilda Montes, respectfully requests judgment in her favor and against

Defendant, MCT Transportation, LLC, for all of the above injuries and damages, including the

costs of this action, and for any and all other relief that the Court may deem proper under the

circumstances. Plaintiffs demand trial by jury on all counts.




                                                27
  Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 28 of 53 PageID #:1066




                           COUNT XXI – LOSS OF CONSORTIUM
                          JORGE MONTES V. DANIEL BULTHUIS

       NOW COMES Plaintiff, Jorge Montes, by and through his counsel, PASSEN & POWELL,

and for Count XXI of his Complaint at Law against Daniel Bulthuis, alleges and states as follows:

1. –14. Plaintiff re-states and re-alleges Paragraphs 1 through 14 of Count VII, including subparts,

as if specifically alleged in this Count XXI.

   15. At all times relevant, Jorge Montes and Hilda Montes were legally married.

   16. As a direct and proximate result of the injuries suffered by his wife, Jorge Montes has

suffered damages of a personal and pecuniary nature, including loss of consortium, loss of services

and loss of support.

   WHEREFORE, Plaintiff Jorge Montes, respectfully requests judgment in his favor and against

Defendant Daniel Bulthuis, for all of the above injuries and damages, including the costs of this

action, and for any and all other relief that the Court may deem proper under the circumstances.

Plaintiffs demand trial by jury on all counts.

                          COUNT XXII – LOSS OF CONSORTIUM
                          HILDA MONTES V. DANIEL BULTHUIS

       NOW COMES Plaintiff, Hilda Montes, by and through her counsel, PASSEN &

POWELL, and for Count XXII of her Complaint at Law against Daniel Bulthuis, alleges and states

as follows:

1. –14. Plaintiff re-states and re-alleges Paragraphs 1 through 14 of Count VII, including subparts,

as if specifically alleged in this Count XXII.

   15. At all times relevant, Jorge Montes and Hilda Montes were legally married.

   16. As a direct and proximate result of the injuries suffered by her husband, Hilda Montes has

suffered damages of a personal and pecuniary nature, including loss of consortium, loss of services

and loss of support.
                                                 28
  Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 29 of 53 PageID #:1067




    WHEREFORE, Plaintiff Hilda Montes, respectfully requests judgment in her favor and against

Defendant Daniel Bulthuis, for all of the above injuries and damages, including the costs of this

action, and for any and all other relief that the Court may deem proper under the circumstances.

Plaintiffs demand trial by jury on all counts.

               COUNT XXIII – NEGLIGENCE (RESPONDEAT SUPERIOR)
                  JORGE MONTES V. COMCAR INDUSTRIES, INC.

        NOW COMES Plaintiff Jorge Montes, by and through his counsel, PASSEN & POWELL,

and for Count XXIII of his Complaint against Comcar Industries, Inc., alleges and states as

follows:

    1. At all times relevant herein, Comcar Industries, Inc. (“Comcar”) was and is a transportation

and logistics company headquartered in Auburndale, Florida with terminal and satellite locations

across the country, including within the State of Illinois.

    2. At all times relevant herein, Comcar employed professional motor carrier drivers to

transport and distribute goods by operating tractor-trailers on roadways across the United States,

including within the State of Illinois.

    3. At all times relevant herein, Daniel Bulthuis (“Bulthuis”) was a professional motor carrier

driver operating a tractor-trailer within the State of Illinois.

    4. On August 19, 2018, and at all relevant times herein, Bulthuis was Comcar’s employee,

actual agent, and/or apparent agent.

    5. On August 19, 2018, Bulthuis was operating a 2013 International tractor-trailer (“the

tractor-trailer”) eastbound on Interstate 88 at or near milepost 123.

    6. On August 19, 2018, and all relevant times herein, Bulthuis was acting within the course

and scope of his employment, actual agency and/or apparent agency with Comcar.




                                                   29
  Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 30 of 53 PageID #:1068




   7. On August 19, 2018, and at all relevant times herein, Bulthuis was subject to Comcar’s

control and was acting for Comcar’s pecuniary benefit.

   8. Prior to and including August 19, 2018, Michael P. Ryan served both as president and CEO

of Comcar, and sole manager of MCT Transportation, LLC (“MCT”).

   9. On August 19, 2018, and at all relevant times herein, Comcar controlled the business

strategy of MCT.

   10. On August 19, 2018, and at all relevant times herein, MCT did not own or control any

active bank accounts.

   11. On August 19, 2018, and at all relevant times herein, MCT did not own any real property.

   12. Prior to and including August 19, 2018, Comcar handled the accounting for MCT.

   13. Prior to and including August 19, 2018, Comcar funded a payroll company, Driver

Services, Inc., through which Bulthuis was paid for his work as a professional motor carrier driver.

   14. Prior to and including August 19, 2018, Comcar funded the account through which tractors

and trailers were leased or purchased, including the tractor-trailer being operated by Bulthuis on

August 19, 2018.

   15. Prior to and including August 19, 2018, Comcar determined the nature of any sign-on

bonuses for new truck drivers, including Bulthuis.

   16. Prior to and including August 19, 2018, Comcar determined the nature of compensation

for all truck drivers, including Bulthuis.

   17. Prior to and including August 19, 2018, Comcar employed a Recruiting Department whose

job it was to recruit new truck drivers, including Bulthuis or others driving for MCT.

   18. Prior to and including August 19, 2018, Comcar’s Recruiting Department ensured that all

truck drivers, including Bulthuis and others driving for MCT, attended a Comcar Driver



                                                30
  Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 31 of 53 PageID #:1069




Orientation program covering various topics related to the safe operation of tractor-trailers, and

which served as a prerequisite to a driver’s ultimate hire.

   19. Prior to and including August 19, 2018, Comcar’s Recruiting Department created

marketing and advertising material designed to recruit new drivers, including Bulthuis and others

driving for MCT.

   20. Prior    to   and    including    August    19,    2018,   Comcar    hosted   a   website,

https://comcar.com/careers/, which served as a recruitment page for new truck drivers.

   21. Prior to and including August 19, 2018, Comcar’s approval was required to hire any new

truck drivers, including Bulthuis and others driving for MCT.

   22. Prior to and including August 19, 2018, Comcar performed background checks, including

employment verification, criminal background, and motor vehicle history searches on all new

drivers, including Bulthuis and others driving for MCT.

   23. On July 19, 2017, Comcar performed a background check on Bulthuis to ensure he met

Comcar’s driver qualifications and standards.

   24. Prior to and including August 19, 2018, Comcar determined whether any new driver,

including Bulthuis or others driving for MCT, was qualified to drive a tractor-trailer based on

Comcar’s safety qualifications and standards.

   25. Prior to and including August 19, 2018, Comcar had ultimate authority over whether to

disqualify any prospective or existing truck driver, including Bulthuis or others driving for MCT.

   26. Prior to and including August 19, 2018, Comcar conducted background checks on all

existing truck drivers, including Bulthuis or others driving for MCT.

   27. Prior to and including August 19, 2018, Comcar represented to the public through its

website, social media platforms (including Twitter and Facebook), and through the press that it

employed all of its professional truck drivers, including Bulthuis and others driving for MCT.
                                                  31
  Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 32 of 53 PageID #:1070




   28. In May 2018, in order to be recognized by Forbes Magazine as one of “America’s Best

Midsize Employers,” Comcar represented to Forbes – and to the pubic – that Comcar had over

1,000 employees, which included Bulthuis and other truck drivers for MCT.

   29. Prior to and including August 19, 2018, Comcar offered various benefits to its employees

and/or agent truck drivers, including Bulthuis.

   30. Prior to and including August 19, 2018, Comcar sponsored and/or administered the

“Comcar Industries Employee Benefits Health Plan,” which provided health benefits to its truck

drivers, including Bulthuis.

   31. Prior to and including August 19, 2018, the health benefits provided by Comcar to its truck

drivers, including Bulthuis, included medical, dental, vision, life insurance, temporary disability,

long-term disability, and accidental death and dismemberment insurance for participating

employees.

   32. Prior to and including August 19, 2018, Comcar sponsored and/or administered the

“Comcar Industries, Inc. Profit Sharing and Retirement Savings Plan,” which provided benefits to

its truck drivers, including Bulthuis.

   33. Prior to and including August 19, 2018, MCT did not have any IRS-registered company

pension, retirement, profit sharing, or benefit plan.

   34. Prior to and including August 19, 2018, Comcar provided a 401(k) match to its truck

drivers, including Bulthuis.

   35. Prior to and including August 19, 2018, Comcar offered a “driver referral bonus program”

to its truck drivers, including Bulthuis, in which Comcar paid up to $1,500 for referring a new

driver hired to drive for one of Comcar’s motor carriers.

   36. Prior to and including August 19, 2018, Comcar employed its own Safety Department with

responsibility for training, supervising, and disciplining truck drivers, including Bulthuis.
                                                  32
  Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 33 of 53 PageID #:1071




   37. Prior to and including August 19, 2018, Comcar would periodically notify truck drivers

electronically through its Qualcomm system with “safety alerts” related to severe weather or other

unsafe conditions.

   38. Prior to and including August 19, 2018, Comcar advised all truck drivers, including

Bulthuis, that the phone number to reach the Comcar Safety Department was (863) 899-6496, and

was available 24 hours a day, 7 days a week.

   39. Prior to and including August 19, 2018, Comcar’s Safety Department had ultimate

authority regarding any corrective action taken against any truck driver, including Bulthuis, for

safety-related concerns or policy violations.

   40. Prior to and including August 19, 2018, Comcar had ultimate authority over creating and

enforcing safety-related policies and procedures applicable to its truck drivers, including Bulthuis.

   41. Prior to and including August 19, 2018, Comcar led a “Driver Training School,” created

driver training materials, and was responsible for ensuring that the training provided to truck

drivers, including Bulthuis, was safe and appropriate.

   42. Prior to and including August 19, 2018, Comcar provided an “employee rewards” program

eligible to all truck drivers, including Bulthuis, to earn rewards paid by Comcar based on safety,

performance, and other factors.

   43. Prior to and including August 19, 2018, Comcar’s approval was required to terminate any

tractor-trailer driver, including Bulthuis or others driving for MCT.

   44. Prior to and including August 19, 2018, Comcar held weekly Safety meetings led by

Comcar’s Safety Department and attended by representatives for MCT, in which topics related to

the safe operation of tractor-trailers would be discussed.

   45. Prior to and including August 19, 2018, Bulthuis and others driving for MCT were required

to follow all safety-related instructions, rules, policies, or procedures implemented by Comcar.
                                                 33
   Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 34 of 53 PageID #:1072




    46. Prior to and including August 19, 2018, Comcar held daily Operations meetings led by

Comcar and attended by representatives for MCT, in which staffing, recruiting, and related topics

would be discussed.

    47. Prior to and including August 19, 2018, Comcar approved and funded all maintenance and

repairs to tractor-trailers driven by its truck drivers, including Bulthuis.

    48. On August 19, 2018, Jorge Montes was driving a 2009 Nissan Altima eastbound on

Interstate 88 at or near milepost 123. At all relevant times herein, Hilda Montes and Claudio

Montes were passengers in the Nissan Altima operated by Jorge Montes.

    49. On August 19, 2018, Bulthuis was subject to the Federal Motor Carrier Safety Regulations

(“FMCSR”) and Illinois “Rules of the Road” and owed Jorge Montes, Hilda Montes, and Claudio

Montes, and others on the roadway a duty to use reasonable care in the operation of the tractor-

trailer.

    50. On August 19, 2018, Bulthuis was setting up a playlist of music on his cell phone while

driving his tractor-trailer when he looked up and realized that plaintiffs’ vehicle was stopped in

front of him.

    51. Bulthuis reported to police at the scene that he was traveling sixty-three miles per hour in

a fifty-five mile per hour speed limit work zone prior to impact.

    52. Bulthuis did not stop the tractor-trailer before striking plaintiffs’ vehicle.

    53. The subject crash on August 19, 2018 occurred in a Construction Work Zone.

    54. On September 6, 2018, Comcar terminated Bulthuis’s employment as a professional motor

carrier driver due to violation of Comcar’s safety policy regarding cell phone use at the time of the

crash on August 19, 2018.

    55. On and/or before August 19, 2018, Comcar, by and through the actions and/or inactions of

its employee and/or agent, Bulthuis, was negligent in one or more of the following respects:
                                                   34
Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 35 of 53 PageID #:1073




    a. Drove the tractor-trailer at a speed which was greater than reasonable and proper, in
       violation of 625 ILCS 5/11-601;

    b. Drove the tractor-trailer in a construction or maintenance speed zone at a speed in
       excess of the posted speed limit in violation of 625 ILCS 5/11-605.1;

    c. Used a hand-held mobile telephone while driving the tractor-trailer, in violation of 49
       CFR 392.82;

    d. Operated a motor vehicle on a roadway while using an electronic communication
       device, in violation of 625 ILCS 5/12-610.2;

    e. Committed aggravated use of an electronic communication device, in violation of 625
       ILCS 5/12-610.2;

    f. Followed another vehicle closer than was reasonable and prudent, lacking due regard
       for the speed of his vehicle and the traffic upon and the condition of the highway, in
       violation of 625 ILCS 5/11-710;

    g. Failed to keep his eyes on the roadway while operating the tractor-trailer;

    h. Failed to take appropriate evasive action to avoid striking another vehicle;

    i. Failed to maintain control over his tractor-trailer to avoid colliding with other vehicles;

    j. Failed to timely apply his brakes when danger to plaintiffs was imminent;

    k. Failed to use defensive driving techniques, including proper space management and
       lane usage;

    l. Failed to adhere to the policies prohibiting the use of wireless communication devices
       by drivers, in violation of 49 CFR Parts 383, 384, 390, 391, and 392;

    m. Operated the tractor-trailer without adequate safety management controls;

    n. Failed to decrease the speed of his tractor-trailer to avoid colliding with vehicles in
       front of him, in violation of the provisions of 625 ILCS 5/11-601;

    o. Failed to exercise the same care and caution that a reasonably prudent person would
       have exercised under the same or similar circumstances all in violation of Parts 383,
       384, 390, 391, 392, 393, 395, and 396 of the FMCSRs;

    p. Failed to comply with the duties and prohibitions of driver regulations in violation of
       Parts 383, 384, 390, 391, 392, 393, 395, and 396 of the FMCSRs;

    q. Failed to operate the tractor-trailer in a reasonably prudent manner in violation of Parts
       383, 384, 390, 391, 392, 393, 395, and 396 of the FMCSRs;
                                             35
  Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 36 of 53 PageID #:1074




       r. Engaged in distracted driving by using a cell phone while operating the tractor-trailer;

       s. Exceeded the posted speed limit while operating the tractor-trailer; and/or

       t. Failed to give audible warning with the horn when such warning was reasonably
          necessary to ensure safety, in violation of 625 ILCS 5/12-601.

   56. As a direct and proximate result of one or more of the aforementioned acts of carelessness

and negligence, the tractor-trailer driven by Daniel Bulthuis crashed into the Nissan Altima

containing Jorge, Hilda and Claudio Montes with great force.

   57. As a direct and proximate result of the crash on August 19, 2018, Jorge Montes sustained

permanent and severe personal injuries; incurred and will incur ambulance, hospital, diagnostic,

therapeutic, pharmaceutical, and other medical expenses; suffered and will suffer physical pain

and suffering, emotional distress, loss of normal life, loss of earnings; and sustained other injuries

and damages of a personal and pecuniary nature.

   WHEREFORE, Plaintiff Jorge Montes, respectfully requests judgment in his favor and against

Defendant, Comcar Industries, Inc., for all of the above injuries and damages, including the costs

of this action, and for any and all other relief that the Court may deem proper under the

circumstances. Plaintiffs demand trial by jury on all counts.

                  COUNT XXIV – WILLFUL AND WANTON CONDUCT
                   JORGE MONTES V. COMCAR INDUSTRIES, INC.

       NOW COMES Plaintiff, Jorge Montes, by and through his counsel, PASSEN & POWELL,

and for Count XXIV of his Complaint against Comcar Industries, Inc., alleges and states as

follows:

   1. –54. Plaintiff re-states and re-alleges Paragraphs 1 through 54 of Count XXIII, including

subparts, as if specifically alleged in this Count XXIV.




                                                 36
  Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 37 of 53 PageID #:1075




   55. On and before August 19, 2018, Comcar Industries, Inc. (“Comcar”) owed Jorge Montes,

Hilda Montes, and Claudio Montes, and others on the roadway a duty to use reasonable care in the

hiring, training, retention, and/or supervision of the drivers chosen to operate the tractor-trailer.

   56. On and prior to August 19, 2018, Comcar had a duty to only hire and retain as tractor-

trailer drivers those employees who were knowledgeable of all applicable FMCSR regulations,

and who were fit, qualified, and responsible to drive a semi tractor-trailer.

   57. At all times material to this complaint, defendant Comcar, as employer and/or principal of

defendant Daniel Bulthuis, knew or should have known that Daniel Bulthuis had a particular

unfitness as a semi tractor-trailer driver, or that he was not properly or sufficiently trained in, or

aware of, the applicable FMCSR regulations required of all semi tractor-trailer operators, such that

his operation of a semi tractor-trailer created a foreseeable danger and unreasonable risk of harm

to third persons, including Plaintiffs.

   58. On and/or before August 19, 2018, Comcar acted willfully and wantonly with utter

indifference to and in conscious disregard for the safety of others, including Plaintiffs, in one or

more of the following ways:

           a. Failed to safely train Bulthuis on the dangers of and prohibition against distracted
              driving while operating a commercial tractor-trailer on the interstate highway;

           b. Failed to adopt, develop and enforce safe driving policies prohibiting the use of
              wireless communication devices by its drivers, in violation of 49 CFR Parts 383,
              384, 390, 391, and 392;

           c. Failed to safely train and/or require Bulthuis not to operate a motor vehicle on a
              roadway while using an electronic communication device, in violation of 625 ILCS
              5/12-610.2;

           d. Failed to safely train Bulthuis on the prohibition of the aggravated use of an
              electronic communication device while operating a motor vehicle on a roadway, in
              violation of 625 ILCS 5/12-610.2;

           e. Failed to safely train its drivers in the prohibition of the use of wireless
              communication devices in violation of 49 CFR Parts 383, 384, 390, 391, and 392;
                                                  37
Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 38 of 53 PageID #:1076




       f. Failed to adequately train Bulthuis when reasonable training would have equipped
          Bulthuis with the knowledge and skill to operate and maintain the tractor-trailer in
          a reasonably prudent manner, in violation of Parts 383, 384, 390, 391, 392, 393,
          395, and 396 of the FMCSRs;

       g. Failed to safely train Bulthuis on operating a tractor-trailer in construction work
          zones;

       h. Failed to adopt, develop and enforce safe driving policies regarding operation of
          tractor-trailers in work zones;

       i. Failed to safely train Bulthuis with regard to proper space management while
          operating a tractor-trailer on an interstate highway and in work zones;

       j. Failed to train and/or require Bulthuis not to follow plaintiffs’ vehicle closer than
          was reasonable and prudent, in violation of the provisions of 625 ILCS 5/11-710
          (a);

       k. Failed to adopt, develop and enforce safe driving policies with regard to proper
          space management while operating tractor-trailers on the interstate highway;

       l. Failed to implement adequate safety management controls;

       m. Aided and abetted Bulthuis’ violations of the FMCSRs;

       n. Failed to safely train and/or require Bulthuis to keep a proper lookout for other
          vehicles upon the roadway;

       o. Failed to safely train and/or require Bulthuis not to exceed the posted speed limit
          while operating the tractor-trailer;

       p. Failed to safely train and/or require Bulthuis not to operate the tractor-trailer at a
          speed greater than was reasonable and proper with regard to traffic conditions then
          extant, in violation of the provisions of 625 ILCS 5/11- 601 (a);

       q. Failed to adopt, develop and enforce safe driving policies with regard to operating
          tractor-trailers in excess of the posted speed limit on interstate highways, including
          in work zones;

       r. Failed to safely train Bulthuis on defensive driving techniques, including proper
          space management and lane usage;

       s. Failed to safely train and/or require Bulthuis to give audible warning with the horn
          when such warning was reasonably necessary to ensure safety, in violation of 625
          ILCS 5/12-601;


                                            38
  Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 39 of 53 PageID #:1077




            t. Failed to safely supervise and appropriately discipline Bulthuis;

            u. Failed to properly and safely investigate and determine the qualifications,
               experience, and driving record of Daniel Bulthuis prior to hiring him;

            v. Failed to conduct appropriate background checks or contact previous employers to
               determine appropriate skills or fitness of Daniel Bulthuis prior to his hiring;

            w. Hired and retained Daniel Bulthuis as a tractor-trailer driver when it knew or should
               have known Bulthuis presented an unreasonable risk of harm to motoring members
               of the public, including Plaintiffs.

    59. As a direct and proximate result of one or more of the aforementioned acts of utter

indifference to or conscious disregard for the safety of others by Comcar, the tractor-trailer driven

by Daniel Bulthuis crashed into the Nissan Altima containing Jorge, Hilda and Claudio Montes

with great force.

    60. As a direct and proximate result of the foregoing collision, Jorge Montes sustained

permanent and severe personal injuries; incurred and will incur ambulance, hospital, diagnostic,

therapeutic, pharmaceutical, and other medical expenses; suffered physical pain and suffering,

emotional distress, loss of normal life, loss of earnings, and sustained other injuries and damages

of a personal and pecuniary nature.

        WHEREFORE, Plaintiff Jorge Montes, prays for the entry of judgment in his favor and

against Defendant, Comcar Industries, Inc., for damages including punitive damages in an amount

to be determined at trial, as well as any other relief this Court deems just and appropriate.

                 COUNT XXV-NEGLIGENCE (RESPONDEAT SUPERIOR)
                   HILDA MONTES V. COMCAR INDUSTRIES, INC.

        NOW COMES Plaintiff Hilda Montes, by and through her counsel, PASSEN & POWELL,

and for Count XXV of her Complaint against Comcar Industries, Inc. (“Comcar”), alleges and

states as follows:




                                                   39
  Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 40 of 53 PageID #:1078




1. –56. Plaintiff re-states and re-alleges Paragraphs 1 through 56 of Count XXIII, including

subparts, as if specifically alleged in this Count XXV.

   57. As a direct and proximate result of the foregoing collision, Hilda Montes sustained

permanent and severe personal injuries; incurred and will incur ambulance, hospital, diagnostic,

therapeutic, pharmaceutical, and other medical expenses; suffered and will suffer physical pain

and suffering, emotional distress, loss of normal life, loss of earnings, and sustained other injuries

and damages of a personal and pecuniary nature.

   WHEREFORE, Plaintiff Hilda Montes, respectfully requests judgment in his favor and against

Defendant, Comcar Industries, Inc., for all of the above injuries and damages, including the costs

of this action, and for any and all other relief that the Court may deem proper under the

circumstances. Plaintiffs demand trial by jury on all counts.

                    COUNT XXVI-WILLFUL AND WANTON CONDUCT
                     HILDA MONTES V. COMCAR INDUSTRIES, INC.

       NOW COMES Plaintiff Hilda Montes, by and through her counsel, PASSEN & POWELL,

and for Count IV of her Complaint against Comcar Industries, Inc., alleges and states as follows:

1. –59. Plaintiff re-states and re-alleges Paragraphs 1 through 59 of Count XXIV, including

subparts, as if specifically alleged in this Count XXVI.

   60. As a direct and proximate result of the foregoing collision, Hilda Montes sustained

permanent and severe personal injuries; incurred and will incur ambulance, hospital, diagnostic,

therapeutic, pharmaceutical, and other medical expenses; suffered and will suffer brain damage,

orthopedic fractures, physical pain, emotional distress, mental suffering, terror, fright, humiliation,

loss of enjoyment of life; disability, disfigurement, loss of time, impairment of earning capacity,

damage to his personal property; and sustained other injuries and damages of a personal and

pecuniary nature.


                                                  40
  Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 41 of 53 PageID #:1079




   WHEREFORE, Plaintiff Hilda Montes, prays for the entry of judgment in his favor and against

Defendant, Comcar Industries, Inc., for punitive damages in an amount to be determined at trial, as

well as any other relief this Court deems just and appropriate.

          COUNT XXVII-NEGLIGENCE (RESPONDEAT SUPERIOR)
  JORGE AND HILDA MONTES, AS PARENTS AND NEXT FRIEND OF CLAUDIO
            MONTES, A MINOR V. COMCAR INDUSTRIES, INC.

       NOW COME Plaintiffs, Jorge and Hilda Montes, as parents and next friend of Claudio

Montes, a minor, by and through their counsel, PASSEN & POWELL, and for Count V of their

Complaint against Comcar Industries, Inc. (“Comcar”), alleges and states as follows:

1. –56. Plaintiff re-states and re-alleges Paragraphs 1 through 56 of Count XXIII, including

subparts, as if specifically alleged in this Count XXVII.

   57. As a direct and proximate result of the foregoing collision, Claudio Montes sustained

permanent and severe personal injuries; incurred and will incur ambulance, hospital, diagnostic,

therapeutic, pharmaceutical, and other medical expenses; suffered and will suffer physical pain

and suffering, emotional distress, loss of normal life, disfigurement, loss of earnings; and sustained

other injuries and damages of a personal and pecuniary nature.

   WHEREFORE, Plaintiffs Jorge and Hilda Montes, as parents and next friend of Claudio

Montes, respectfully request judgment in his favor and against Defendant, Comcar Industries, Inc.,

for all of the above injuries and damages, including the costs of this action, and for any and all

other relief that the Court may deem proper under the circumstances. Plaintiffs demand trial by

jury on all counts.




                                                  41
  Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 42 of 53 PageID #:1080




           COUNT XXVIII – WILLFUL AND WANTON CONDUCT
  JORGE AND HILDA MONTES, AS PARENTS AND NEXT FRIEND OF CLAUDIO
            MONTES, A MINOR V. COMCAR INDUSTRIES, INC.

       NOW COME Plaintiffs, Jorge and Hilda Montes, as parents and next friend of Claudio

Montes, a minor, by and through their counsel, PASSEN & POWELL, and for Count VI of their

Complaint against Comcar Industries, Inc. (“Comcar”), alleges and states as follows:

1. –59. Plaintiff re-states and re-alleges Paragraphs 1 through 59 of Count XXIV, including

subparts, as if specifically alleged in this Count XXVIII.

   60. As a direct and proximate result of the foregoing collision, Claudio Montes sustained

permanent and severe personal injuries; incurred and will incur ambulance, hospital, diagnostic,

therapeutic, pharmaceutical, and other medical expenses; suffered and will suffer physical pain

and suffering, emotional distress, loss of normal life, disfigurement, loss of earnings; and sustained

other injuries and damages of a personal and pecuniary nature.

   WHEREFORE, Plaintiffs Jorge and Hilda Montes, as parents and next friend of Claudio

Montes, a minor, prays for the entry of judgment in their favor and against Defendant, Comcar

Industries, Inc., for punitive damages in an amount to be determined at trial, as well as any other

relief this Court deems just and appropriate.

             COUNT XXIX-FAMILY MEDICAL EXPENSE ACT
  JORGE AND HILDA MONTES, AS PARENTS AND NEXT FRIEND OF CLAUDIO
            MONTES, A MINOR V. COMCAR INDUSTRIES, INC.

       NOW COME, Plaintiffs Jorge Montes, Hilda Montes, and Jorge and Hilda Montes, as

parents and next friend of Claudio Montes, a minor, by and through their counsel, PASSEN &

POWELL, and for Count XXIX of their Complaint at Law against Comcar Industries, Inc. allege

and state as follows:

1. –56. Plaintiff re-states and re-alleges Paragraphs 1 through 56 of Count XXIII, including

subparts, as if specifically alleged in this Count XXIX.
                                                 42
  Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 43 of 53 PageID #:1081




   57. As a direct and proximate result of the foregoing collision, Claudio Montes, a minor,

sustained permanent and severe personal injuries; incurred and will incur ambulance, hospital,

diagnostic, therapeutic, pharmaceutical, and other medical expenses, and sustained other injuries

and damages of a personal and pecuniary nature.

   58. As a direct and proximate result of the injuries and damages sustained by Claudio Montes,

Plaintiffs Jorge Montes and Hilda Montes have been obligated for certain medical and hospital

expenses, and therefore seek recovery for such damages pursuant to 750 ILCS 65/15, commonly

known as the Family Expense Act.

       WHEREFORE, Plaintiffs Jorge Montes, Hilda Montes, and Jorge and Hilda Montes, as

parents and next friend of Claudio Montes, a minor, respectfully request a judgment in their favor

against Comcar Industries, Inc., the costs of this action, and for any and all other relief that the

Court may deem proper under the circumstances. Plaintiffs demand trial by jury on all counts.

        COUNT XXX – NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                        (RESPONDEAT SUPERIOR)
               JORGE MONTES V. COMCAR INDUSTRIES, INC.

       NOW COMES Plaintiff Jorge Montes, by and through his counsel, PASSEN & POWELL,

and for Count XXX of his Complaint against Comcar Industries, Inc., alleges and states as follows:

1. –56. Plaintiff re-states and re-alleges Paragraphs 1 through 56 of Count XXIII, including

subparts, as if specifically alleged in this Count XXX.

   57. As a direct and proximate result of the foregoing collision, Jorge Montes sustained

substantial physical impact resulting in permanent and severe personal injuries.

   58. As a direct and proximate result of the foregoing collision in which he witnessed his son

suffer a catastrophic, near-fatal traumatic brain injury, Jorge Montes suffered severe and extreme

emotional distress.



                                                43
  Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 44 of 53 PageID #:1082




   WHEREFORE, Plaintiff Jorge Montes, respectfully requests judgment in his favor and against

Defendant, Comcar Industries, Inc., for all of the above injuries and damages, including the costs

of this action, and for any and all other relief that the Court may deem proper under the

circumstances. Plaintiffs demand trial by jury on all counts.

        COUNT XXXI- NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                        (RESPONDEAT SUPERIOR)
               HILDA MONTES V. COMCAR INDUSTRIES, INC.

       NOW COMES Plaintiff Hilda Montes, by and through her counsel, PASSEN & POWELL,

and for Count XXXI of her Complaint against Comcar Industries, Inc., alleges and states as

follows:

1. –56. Plaintiff re-states and re-alleges Paragraphs 1 through 56 of Count XXIII, including

subparts, as if specifically alleged in this Count XXXI.

   57. As a direct and proximate result of the foregoing collision, Hilda Montes sustained

substantial physical impact resulting in permanent and severe personal injuries.

   58. As a direct and proximate result of the foregoing collision in which she witnessed her son

suffer a catastrophic, near-fatal traumatic brain injury, Hilda Montes suffered severe and extreme

emotional distress.

   WHEREFORE, Plaintiff Hilda Montes, respectfully requests judgment in her favor and against

Defendant, Comcar Industries, Inc., for all of the above injuries and damages, including the costs

of this action, and for any and all other relief that the Court may deem proper under the

circumstances. Plaintiffs demand trial by jury on all counts.




                                                44
  Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 45 of 53 PageID #:1083




                          COUNT XXXII – LOSS OF CONSORTIUM
                       JORGE MONTES V. COMCAR INDUSTRIES, INC.

       NOW COMES Plaintiff Jorge Montes, by and through his counsel, PASSEN & POWELL,

and for Count XXXII of his Complaint against Comcar Industries, Inc., alleges and states as

follows:

1. –56. Plaintiff re-states and re-alleges Paragraphs 1 through 56 of Count XXIII, including

subparts, as if specifically alleged in this Count XXXII.

   57. At all times relevant, Jorge Montes and Hilda Montes were legally married.

   58. As a direct and proximate result of the injuries suffered by his wife, Jorge Montes has

suffered damages of a personal and pecuniary nature, including loss of consortium, loss of services

and loss of support.

   WHEREFORE, Plaintiff Jorge Montes, respectfully requests judgment in his favor and against

Defendant, Comcar Industries, Inc., for all of the above injuries and damages, including the costs

of this action, and for any and all other relief that the Court may deem proper under the

circumstances. Plaintiffs demand trial by jury on all counts.

                          COUNT XXXIII – LOSS OF CONSORTIUM
                       HILDA MONTES V. COMCAR INDUSTRIES, INC.

       NOW COMES Plaintiff Hilda Montes, by and through her counsel, PASSEN & POWELL,

and for Count XXXIII of her Complaint against MCT Transportation, LLC, alleges and states as

follows:

1. –56. Plaintiff re-states and re-alleges Paragraphs 1 through 56 of Count XXIII, including

subparts, as if specifically alleged in this Count XXXIII.

   57. At all times relevant, Jorge Montes and Hilda Montes were legally married.




                                                45
  Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 46 of 53 PageID #:1084




   58. As a direct and proximate result of the injuries suffered by her husband, Hilda Montes has

suffered damages of a personal and pecuniary nature, including loss of consortium, loss of services

and loss of support.

   WHEREFORE, Plaintiff Hilda Montes, respectfully requests judgment in her favor and against

Defendant, Comcar Industries, Inc., for all the above injuries and damages, including the costs of

this action, and for any and all other relief that the Court may deem proper under the circumstances.

Plaintiffs demand trial by jury on all counts.

                         COUNT XXXIV-NEGLIGENCE (ALTER EGO)
                       JORGE MONTES V. COMCAR INDUSTRIES, INC.

       NOW COMES Plaintiff Jorge Montes, by and through her counsel, PASSEN & POWELL,

and for Count XXXIV of his Complaint against Comcar Industries, Inc. (“Comcar”), alleges and

states as follows:

   1. –57. Plaintiff re-states and re-alleges Paragraphs 1 through 57 of Count XXIII, including

subparts, as if specifically alleged in this Count XXXIV.

   58. Prior to and including August 19, 2018, MCT did not have any Officers or Directors.

   59. Prior to and including August 19, 2018, Michael P. Ryan served as both Manager of MCT,

as well as the President and CEO of Comcar.

   60. Prior to and including August 19, 2018, MCT had no Members other than Mr. Ryan.

   61. Prior to and including August 19, 2018, Comcar performed the accounting for MCT.

   62. Prior to and including August 19, 2018, MCT did not have any active bank accounts.

   63. Prior to and including August 19, 2018, MCT did not own any real property.

   64. Upon information and belief, prior to and including August 19, 2018, MCT commingled

its funds with the funds of Comcar.




                                                 46
  Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 47 of 53 PageID #:1085




   65. Upon information and belief, prior to and including August 19, 2018, MCT directed funds

it generated from transportation services to bank accounts owned or controlled by Comcar.

   66. Upon information and belief, prior to and including August 19, 2018, Comcar funded and

provided capitalization for the operation of MCT’s business.

   67. Prior to and including August 19, 2018, Comcar led daily Operations meetings attended by

representatives of MCT in which the operations strategy was dictated by Comcar.

   68. Prior to and including August 19, 2018, Comcar led weekly Safety meetings attended by

representatives of MCT in which the safety strategy was dictated by Comcar.

   69. Prior to and including August 19, 2018, Comcar directed the business strategy of MCT.

   70. Prior to and including August 19, 2018, Comcar provided health insurance benefits to all

MCT employees, including medical, dental, and vision insurance.

   71. Prior to and including August 19, 2018, Comcar sponsored and administered the “Comcar

Industries, Inc. Profit Sharing and Retirement Savings Plan,” which provided benefits to MCT.

   72. Prior to and including August 19, 2018, MCT did not have any IRS-registered company

pension, retirement, profit sharing, or benefit plan.

   73. Prior to and including August 19, 2018, Comcar controlled all Advertising and Marketing

for MCT.

   74. Prior to and including August 19, 2018, Comcar performed all Recruiting functions for

MCT.

   75. Prior to and including August 19, 2018, Comcar’s approval was required for the Hiring of

all MCT employees.

   76. Prior to and including August 19, 2018, Comcar’s approval was required for the Firing of

all MCT employees.



                                                 47
  Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 48 of 53 PageID #:1086




   77. Prior to and including August 19, 2018, Comcar procured insurance coverage for MCT

arising out of the negligence of MCT or its drivers.

   78. Prior to and including August 19, 2018, Comcar is responsible for paying the first $1

million self-insured retention (“SIR”) in claims against MCT or its drivers for negligence.

   79. Prior to and including August 19, 2018, and at all times relevant, MCT has no assets above-

and-beyond the insurance coverage procured by Comcar to satisfy an excess judgment.

   80. Prior to an including August 19, 2018, MCT was organized and controlled by Comcar such

that observance of the fiction of separate identities would promote injustice in this case.

   WHEREFORE, Plaintiff Jorge Montes, respectfully requests the Court pierce the corporate

veil and enter judgment in his favor and against Defendant, Comcar Industries, Inc., for all the

above injuries and damages, including the costs of this action, and for any and all other relief that

the Court may deem proper under the circumstances. Plaintiffs demand trial by jury on all counts.

                       COUNT XXXV-NEGLIGENCE (ALTER EGO)
                     HILDA MONTES V. COMCAR INDUSTRIES, INC.

       NOW COMES Plaintiff Hilda Montes, by and through her counsel, PASSEN & POWELL,

and for Count XXXV of her Complaint against Comcar Industries, Inc. (“Comcar”), alleges and

states as follows:

   1. –57. Plaintiff re-states and re-alleges Paragraphs 1 through 57 of Count XXIII, including

subparts, as if specifically alleged in this Count XXXIV.

   58. Prior to and including August 19, 2018, MCT did not have any Officers or Directors.

   59. Prior to and including August 19, 2018, Michael P. Ryan served as both Manager of MCT,

as well as the President and CEO of Comcar.

   60. Prior to and including August 19, 2018, MCT had no Members other than Mr. Ryan.

   61. Prior to and including August 19, 2018, Comcar performed the accounting for MCT.


                                                 48
  Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 49 of 53 PageID #:1087




   62. Prior to and including August 19, 2018, MCT did not have any active bank accounts.

   63. Prior to and including August 19, 2018, MCT did not own any real property.

   64. Upon information and belief, prior to and including August 19, 2018, MCT commingled

its funds with the funds of Comcar.

   65. Upon information and belief, prior to and including August 19, 2018, MCT directed funds

it generated from transportation services to bank accounts owned or controlled by Comcar.

   66. Upon information and belief, prior to and including August 19, 2018, Comcar funded and

provided capitalization for the operation of MCT’s business.

   67. Prior to and including August 19, 2018, Comcar led daily Operations meetings attended by

representatives of MCT in which the operations strategy was dictated by Comcar.

   68. Prior to and including August 19, 2018, Comcar led weekly Safety meetings attended by

representatives of MCT in which the safety strategy was dictated by Comcar.

   69. Prior to and including August 19, 2018, Comcar directed the business strategy of MCT.

   70. Prior to and including August 19, 2018, Comcar provided health insurance benefits to all

MCT employees, including medical, dental, and vision insurance.

   71. Prior to and including August 19, 2018, Comcar sponsored and administered the “Comcar

Industries, Inc. Profit Sharing and Retirement Savings Plan,” which provided benefits to MCT.

   72. Prior to and including August 19, 2018, MCT did not have any IRS-registered company

pension, retirement, profit sharing, or benefit plan.

   73. Prior to and including August 19, 2018, Comcar controlled all Advertising and Marketing

for MCT.

   74. Prior to and including August 19, 2018, Comcar performed all Recruiting functions for

MCT.



                                                 49
  Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 50 of 53 PageID #:1088




   75. Prior to and including August 19, 2018, Comcar’s approval was required for the Hiring of

all MCT employees.

   76. Prior to and including August 19, 2018, Comcar’s approval was required for the Firing of

all MCT employees.

   77. Prior to and including August 19, 2018, Comcar procured insurance coverage for MCT

arising out of the negligence of MCT or its drivers.

   78. Prior to and including August 19, 2018, Comcar is responsible for paying the first $1

million self-insured retention (“SIR”) in claims against MCT or its drivers for negligence.

   79. Prior to and including August 19, 2018, and at all times relevant, MCT has no assets above-

and-beyond the insurance coverage procured by Comcar to satisfy an excess judgment.

   80. Prior to an including August 19, 2018, MCT was organized and controlled by Comcar such

that observance of the fiction of separate identities would promote injustice in this case.

   WHEREFORE, Plaintiff Hilda Montes, respectfully requests the Court pierce the corporate

veil and enter judgment in her favor and against Defendant, Comcar Industries, Inc., for all the

above injuries and damages, including the costs of this action, and for any and all other relief that

the Court may deem proper under the circumstances. Plaintiffs demand trial by jury on all counts.

               COUNT XXXVI-NEGLIGENCE (ALTER EGO)
  JORGE AND HILDA MONTES, AS PARENTS AND NEXT FRIEND OF CLAUDIO
            MONTES, A MINOR V. COMCAR INDUSTRIES, INC.

       NOW COMES Plaintiffs Jorge and Hilda Montes, as Parents and Next Friend of Claudio

Montes, a Minor, by and through her counsel, PASSEN & POWELL, and for Count XXXVI of

their Complaint against Comcar Industries, Inc. (“Comcar”), alleges and states as follows:

   1. –57. Plaintiff re-states and re-alleges Paragraphs 1 through 57 of Count XXIII, including

subparts, as if specifically alleged in this Count XXXIV.

   58. Prior to and including August 19, 2018, MCT did not have any Officers or Directors.
                                                 50
  Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 51 of 53 PageID #:1089




   59. Prior to and including August 19, 2018, Michael P. Ryan served as both Manager of MCT,

as well as the President and CEO of Comcar.

   60. Prior to and including August 19, 2018, MCT had no Members other than Mr. Ryan.

   61. Prior to and including August 19, 2018, Comcar performed the accounting for MCT.

   62. Prior to and including August 19, 2018, MCT did not have any active bank accounts.

   63. Prior to and including August 19, 2018, MCT did not own any real property.

   64. Upon information and belief, prior to and including August 19, 2018, MCT commingled

its funds with the funds of Comcar.

   65. Upon information and belief, prior to and including August 19, 2018, MCT directed funds

it generated from transportation services to bank accounts owned or controlled by Comcar.

   66. Upon information and belief, prior to and including August 19, 2018, Comcar funded and

provided capitalization for the operation of MCT’s business.

   67. Prior to and including August 19, 2018, Comcar led daily Operations meetings attended by

representatives of MCT in which the operations strategy was dictated by Comcar.

   68. Prior to and including August 19, 2018, Comcar led weekly Safety meetings attended by

representatives of MCT in which the safety strategy was dictated by Comcar.

   69. Prior to and including August 19, 2018, Comcar directed the business strategy of MCT.

   70. Prior to and including August 19, 2018, Comcar provided health insurance benefits to all

MCT employees, including medical, dental, and vision insurance.

   71. Prior to and including August 19, 2018, Comcar sponsored and administered the “Comcar

Industries, Inc. Profit Sharing and Retirement Savings Plan,” which provided benefits to MCT.

   72. Prior to and including August 19, 2018, MCT did not have any IRS-registered company

pension, retirement, profit sharing, or benefit plan.



                                                 51
  Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 52 of 53 PageID #:1090




   73. Prior to and including August 19, 2018, Comcar controlled all Advertising and Marketing

for MCT.

   74. Prior to and including August 19, 2018, Comcar performed all Recruiting functions for

MCT.

   75. Prior to and including August 19, 2018, Comcar’s approval was required for the Hiring of

all MCT employees.

   76. Prior to and including August 19, 2018, Comcar’s approval was required for the Firing of

all MCT employees.

   77. Prior to and including August 19, 2018, Comcar procured insurance coverage for MCT

arising out of the negligence of MCT or its drivers.

   78. Prior to and including August 19, 2018, Comcar is responsible for paying the first $1

million self-insured retention (“SIR”) in claims against MCT or its drivers for negligence.

   79. Prior to and including August 19, 2018, and at all times relevant, MCT has no assets above-

and-beyond the insurance coverage procured by Comcar to satisfy an excess judgment.

   80. Prior to an including August 19, 2018, MCT was organized and controlled by Comcar such

that observance of the fiction of separate identities would promote injustice in this case.




                                                 52
  Case: 1:18-cv-08326 Document #: 80 Filed: 10/03/19 Page 53 of 53 PageID #:1091




   WHEREFORE, Plaintiffs Jorge and Hilda Montes, as Parents and Next Friend of Claudio

Montes, a Minor, respectfully request the Court pierce the corporate veil and enter judgment in

their favor and against Defendant, Comcar Industries, Inc., for all the above injuries and damages,

including the costs of this action, and for any and all other relief that the Court may deem proper

under the circumstances. Plaintiffs demand trial by jury on all counts.


                                      Respectfully submitted,

                                      PASSEN & POWELL

                                      BY: s/Matthew A. Passen

Matthew A. Passen (mpassen@passenpowell.com)
Stephen M. Passen (spassen@passenpowell.com)
PASSEN & POWELL
1 East Wacker Drive, Suite 1750
Chicago, IL 60601
T: 312-527-4500




                                                53
